COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
SANDERS OIL & GAS GP, LLC AND                                      No. 08-13-00299-CV
SANDERS OIL & GAS, LTD.,                         §
                                                                      Appeal from the
                             Appellants,         §
                                                                    112th District Court
V.                                               §
                                                                 of Reagan County, Texas
RIDGEWAY ELECTRIC,                               §
                                                                        (TC# 1611)
                               Appellee.         §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the
part of the judgment awarding damages against Sanders Oil & Gas GP LLC in the amount of
$35,126.50. We therefore reverse that part of the judgment and render judgment that Appellee
take-nothing on its breach of contract claim against Sanders Oil & Gas GP, LLC.
        Further we delete the award of pre-judgment interest and remand the cause to the trial
court for the limited purpose of determining the amount of pre-judgment interest. The remainder
of the judgment is affirmed as modified.
        We further order that Appellee recover from Appellants and their sureties, if any, see
TEX.R.APP.P. 43.5, for performance on the judgment and all costs, both in this Court and the
court below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)